Filed Under Rule 424(b)(3), Registration Statement No. 333-177949 Pricing Supplement Number 250 Dated January 09, 2012 (To: Prospectus Dated November 14, 2011 and Prospectus Supplement Dated November 17, 2011)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FNZ5 [] 100.000% 2.600% [] Fixed 4.000% MONTHLY 01/15/2028 02/15/2012 Yes Senior Unsecured Notes Redemption Information: Callable at 100% on 1/15/2013 and Monthly thereafter with 30 Calendar Days Notice.
